Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         Allowable Subject Matter
Claims 13-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
The art of record did not teach or suggest the claims taken as a whole and particular the limitations pertaining to:

“implementing, by a reaction candidate update control unit, control to update a reaction candidate stored in the reaction candidate storage unit such that when a reaction candidate previously stored in the reaction candidate storage unit is switched to a new reaction candidate, the new reaction candidate is stored in the reaction candidate storage unit and the previously stored reaction candidate is erased after a predetermined time has elapsed from a time point at which the previously stored reaction candidate is switched to the new reaction candidate; implementing, by a reaction candidate display control unit, control to display a reaction candidate stored in the reaction candidate storage unit on a display unit; and implementing, by a reaction posting control unit, control such that when any one of reaction candidates displayed on the display unit is selected and it is instructed that the selected reaction candidate be posted, the selected reaction candidate stored in the reaction candidate storage unit is posted” as recited in claim 13.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                          Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN D SAINT CYR/Examiner, Art Unit 2425 

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425